DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered


Status of Claims
This action is in reply to the communication filed on June 30, 2021.
Claims 1, 11, and 20 are amended. Claims 2, 3, 12, and 13 are cancelled. Claims 1, 4-11, 
14-20 are currently pending and have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-11, 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claim 11 is directed to a method comprising a series of steps; claims 1 and 20 is directed to a system and a non-transitory computer readable storage medium compromising a series of components. Therefore, the claims are directed to a statutory category. The claims 1, 11, and 20 are independent claims and recite substantially similar limitations.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of receiving the stored card data and the data indicating a time of last use of the value transfer card, identifying a dormant entity based on the data indicating the time of last use of the value transfer card by the one or more of the identified entities by performing a threshold- based comparison based on a time of last use and a current date, receiving a command in response to the notification, obtaining further data indicating an updated time of last use of the value transfer card by one or more of the identified entities, and determining that the dormant entity for which the notification was sent has entered a further dormancy period. The recited step, as drafted, is process that, under its broadest reasonable interpretation, is a method of 


Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim recites the additional elements of  a “processor”, “memory”, “application programming interface (API)”, “transfer rail server”, “communication module”, “user interface of a card management application”, and  “client device” to perform generating an application programming interface (API) request, sending the generated API request to a transfer rail server, presenting a notification indicating the dormant entity, transmitting an instruction to revoke a token representing the value transfer card for the dormant entity to prevent further use of the value transfer card in all steps are recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea 
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as “processor”, “memory”, “application programming interface (API)”, “transfer rail server”, “communication module”, “user interface of a card management application”, and  “client device” integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment. Accordingly, this 

Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic: manner: 
(For performing verification checks) performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter. See Dietgoal Innovations LLC v. Bravo Media LLC, 599 Fed. Appx. 956 (Fed. Cir. 2015) (finding that graphic user interface for creating meals using the Picture Menus and viewing the nutritional impact of changes to those meals using the Meal Builder along with generic computer performing generic computer functions are well-understood, routine, and conventional); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display- insignificant extra-solution activity). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Dependent claims 4 and 14 recite wherein the instructions further configure the 
processor to: in response to determining that the dormant entity has entered a further dormancy period, automatically disable the value transfer card for the dormant entity. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 supra.

Independent claims 5 and 15 recite determining a first matrix comprising user accounts, 
wherein the user accounts comprise a first user account and a second user account; determining a polar entropy associated with the first user account and the second user account; identifying a first account cluster based on the polar entropy, wherein the first account cluster comprises the first user account and the second user account; determining a first score associated with the first account cluster, wherein the first score is indicative of a risk associated with the first user account and the second user account; determining a second score associated with the first account cluster, wherein the second score is indicative of a uniformity associated with the first user account and the second user account; determining a second matrix, wherein the second matrix is associated with a permutation of the first matrix; presenting data associated with the second matrix, the second matrix indicative of a similarity between the first user account and the second user account; and presenting the first score and the second score. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 6 and 16 recite wherein the command is a snooze command and 
wherein the instructions further configure the processor to, after receiving the snooze command: following a snooze period, determine, by obtaining further data from the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 7 and 17 recite wherein the snooze command includes the snooze 
period and wherein the snooze period is based on input received at the client device. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 8 and 18 recite wherein the instructions further configure the 
processor to: receive, from the client device, input of a threshold for identifying a dormant entity, and wherein the identifying is based on the threshold. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent claims 9 and 19 recite wherein the instructions further configure the 
processor to: provide user interface data to the client device, the user interface data causing the client device to display a user interface that includes an entity listing identifying entities having a stored representation of a value transfer card, the entity listing including the Page 4 of 15Application No.: 16/445,531 Docket No.: 337-012OUSP1 dormant entity and the user interface including a dormant card indication in association with the dormant entity. These limitations are also part of the abstract idea identified in claim 1, and the additional element of “processor” are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Dependent 10 recites wherein the dormant entity is an entity having stored a tokenized 
representation of the value transfer card, and wherein notifications of dormant entities are only sent for entities having stored tokenized representations of the value transfer card. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Independent claims 11 and 20 recite method and computer-readable storage media 
storing Instructions equivalents of claim 1 respectively and are similarly rejection using the same rationale as claim 1, supra.


Response to Arguments
Applicant's arguments regarding Claim Rejections - 35 USC § 101 filed on June 30, 2021 have been fully considered but they are not persuasive.
In response to the argument that the amended claim 1, as a whole, integrates the recited features into a practical application because “the additional elements of claim 1 represent improvements to a computer system for managing and continuous monitoring of use of value transfer cards, namely, a system that is configured to (1) cooperate with a transfer rail server in identifying dormant entities based on defined criteria relating to card-storing entities, (2) present a user interface for interacting with a transfer rail server in controlling the activation of a value transfer card in connection with card- storing entities, and (3) perform continuous monitoring of use of value transfer cards and using  dynamic time-based thresholds for determining automated actions to perform in connection with the value transfer cards.”  and “The additional elements of claim 1 do not merely link the features of claim 1 to a technical environment, but instead add a meaningful limitation in that they provide technical aspects of a solution implemented by a combination of a centralized computing system and a transfer rail server for (1) continuous monitoring of value transfer card use data, and (2) providing a user interface for a card management application that includes a functionality for identifying and disabling dormant entities in respect of a value transfer card.” (Applicant Response filed 6/30/2021, p. 10-11). However, the claim recites the additional elements of  a “processor”, “memory”, “application programming interface (API)”, “transfer rail server”, “communication module”, “user interface of a card management application”, and  “client device” to perform generating an application 
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application 
or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).

The claims generally link the abstract idea and the gathering of information and determining an output based on comparing the gathered information.  The claims apply the abstract idea on the computer system at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.
Applicant’s arguments, see page 14, filed on June 30, 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 USC § 102 and § 103 of claims 1-20 have been withdrawn. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Youdale (US2016/0308995) teaches or suggests a system for processing dormant virtual access devices e.g. virtual payment device installed on mobile devices such as mobile phones. The systems improve hardware resource usage and allocate by minimizing unnecessary 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUCKHWAN CHON/Examiner, Art Unit 3698                                                                                                                                                                                                        /OLABODE AKINTOLA/Primary Examiner, Art Unit 3691